PER CURIAM.
Appellant, Joseph Reynolds Garcia, appeals the summary denial of his motion for post-conviction relief. The trial court denied the motion because appellant had already served the sentence. However, appellant remained in prison serving a 199-year sentence and contends he was denied parole because of the conviction he seeks to set aside. In this situation, the reason for denying the motion was improper. Bryan v. State, 345 So.2d 1095 (Fla. 2d DCA 1977); Weir v. State, 319 So.2d 80 (Fla. 2d DCA 1975). Nonetheless, we affirm the denial of the motion for post-conviction relief because the allegations were substantively insufficient.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.